Citation Nr: 1022676	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


The Veteran had active service from February 1943 to June 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in October 2009.  A transcript of his hearing 
has been associated with the claims folder.

The instant claim was remanded for additional development in 
December 2009.  

The  issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss disability is related to acoustic 
trauma in service.




CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing 
loss disability was incurred in service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for the 
benefits sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Having carefully reviewed the record pertaining to this 
claim, the Board finds that service connection for bilateral 
hearing loss disability is warranted.  

Service records disclose that the Veteran served as an 
aviation machinist mate.  He has testified that he worked on 
aircraft and participated in training flights, without the 
use of hearing protection.  In its December 2009 remand the 
Board specifically accepted that the Veteran had been 
subjected to acoustic trauma in service.  

On VA examination in January 2010, the examiner elicited a 
complete history.  The Veteran reported acoustic trauma 
during training missions in B-25 aircraft, during which he 
stated he fired machine guns and cannons.  He also indicated 
that he was generally exposed to aircraft noise in his duties 
as a mechanic.  He stated that he noticed hearing loss in 
1946 following his separation from service.  He reported that 
following service, he worked in an office setting for 12 
years, after which he worked as an electronic technician for 
a railroad company.  He denied any significant noise exposure 
while working for the railroad.  Following examination, the 
examiner noted that the Veteran filed a claim of entitlement 
to service connection for tinnitus within one year of his 
separation from service.  She indicated that tinnitus was 
usually indicative of damage to the cochlea and/or auditory 
nerve.  She stated that it was very possible that the Veteran 
had a  hearing loss at that time, in addition to the claimed 
tinnitus.  She noted that based on the record, it was 
impossible to determine exactly when the Veteran's hearing 
began to deteriorate.  She concluded that the only 
significant noise exposure the Veteran had experienced was 
while in service.  She noted that although aging may have 
caused worsening, the initial onset of hearing loss seemed 
most likely due to military noise exposure.  She opined that 
it was more likely than not that that hearing loss was the 
result of or caused by such noise exposure.

The Board acknowledges that the Veteran received a settlement 
from Consolidated Rail Corporation (CONRAIL) in 1992 based 
upon his hearing loss, and that the RO has essentially used 
this evidence as the basis to reject the opinion of the 
January 2010 VA examiner and continue denial of the claim.  
While the record does reflect that the Veteran received a 
hearing loss settlement from CONRAIL, the Veteran has 
testified that he did not believe that his hearing loss was 
caused by this post-service employment.  Specifically, he has 
explained that his employment with CONRAIL did not expose him 
to noisy environments such as those experienced by some of 
his colleagues.  Moreover, the evidence does not fully 
support a conclusion that the Veteran's hearing loss did not 
predate his employment with CONRAIL or was wholly incurred 
during that employment.  

In essence, the Board finds that the evidence regarding the 
etiology of the Veteran's bilateral hearing loss disability 
is in relative equipoise.  Resolving doubt in favor of the 
Veteran, service connection for bilateral hearing loss 
disability is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


